I agree with Judge BARTLETT's position, including his recommendation that plaintiff should pay costs to defendant railroad company.
There never has been any doubt of the liability of the city for plaintiff's injuries, so plaintiff could have proceeded against it with perfect safety and with reasonable confidence that if judgment was procured it could be collected from defendant city. But instead plaintiff chose to take the risk of making defendant railroad company also a party to the action, and quite likely for the reason that his counsel assumed that a larger verdict could be obtained against the railroad company and the city together than against the city alone. But whether that was the reason or not, he undertook to make an unnecessary party a defendant with some hope of benefit to plaintiff; and it having turned out that it was improperly made a party, plaintiff should bear such portion of the responsibility for the error as the taxable costs constitute.
It is undoubtedly true as this court holds in Conway's Case
(157 N.Y. 33) — speaking of municipalities as to which there is no legislation to be regarded as modification of section 98 of the Railroad Law — that under that section "the duty of *Page 212 
keeping such portion of the streets in permanent repair [by the railroad company] is not suggested or advised, but is commanded." But that section must be read in connection with local statutes, where there are any bearing upon the subject, as is the case in the city of New York. It would be absurd to read section 98 as applying to the railroads of the city, and to read the charter as affording an entirely independent proceeding, placing additional burdens upon the railroad company. Section 98 of the Railroad Law provides that the railroad company shall keep the streets in repair between the tracks and for two feet outside; and — inasmuch as it is held in Conway's Case (supra) that the city authorities may determine that the entire street shall be repaved, and with asphalt, but that they may not impose upon the abutting owners the expense of repaving between the railroad tracks and for two feet outside — the burden of repaving that part of the street must be upon the railroad company under section 98.
So under that authority — if that section was the governing section when the street in question was repaved with asphalt — the railroad company would have been required to bear the cost of repaving between the tracks and for two feet outside, leaving the abutting owners to bear the rest of the expense. But the local authorities did not understand that section 98 controlled. They found a provision of the charter which requires the railroad company to pay 25% of the expense of repaving the streets, and the municipal authorities followed their charter, not section 98
of the Railroad Law; and they were right because the charter is inconsistent with section 98, and should be construed as a modification of the general law so far as the city of New York is concerned. Otherwise we should have the absurd result of treating the two statutes as cumulative so far as they concern the burdens of the railroad company as to street improvements — section 98 requiring the railroad to repave between the tracks and for two feet outside, and the charter requiring the railroad to pay 25% of the cost of repaving the entire street.
The general statute and the charter may be harmonized and *Page 213 
read together so as to produce the result undoubtedly intended by the legislature. And thus read, while the general duty to repair between the tracks and for two feet outside rests upon the railroad as between it and the city — a duty which the city may enforce — still in case the local authorities elect to repave the whole street, the charter provisions apply, and under them the city has full control of the matter of repaving and may impose 25% of the cost upon the railroad company, and cannot impose more or less, notwithstanding the provisions of section 98, which within the city of New York do not apply when a repavement is made by the city.
Proceedings were taken under the charter to repave the street and to keep that repavement in repair for 5 years. The contract was to that effect, and the assessment made to meet the expense of such repavement included the amount necessary to keep the repavement in repair for 5 years.
Can any one deny that the city has the right to do this? Is it questioned that the extra expense of obtaining a contract that the repavement should be kept good for the period of 5 years is a proper expense, and one that may be collected out of those obligated to repave the street? I have heard no suggestion of doubt as to how these questions should be answered. For concededly the city has the right under its charter to make such a contract, and those charged with the expense of repaving must be bound to pay the extra cost of obtaining a contract to keep the repavement in repair for 5 years.
The municipal authorities, therefore, did precisely what they had the right to do, and having obtained a contract that the repavement should be kept in repair for 5 years, supported by a sufficient bond for faithful performance, the railroad company was relieved for that period from the duty of repairing in so far at least as ordinary wear and tear was concerned; for the city, having full authority in the premises, had provided for keeping the street between the tracks as well as elsewhere in repair, and had presumably collected the money needful therefor.
That the railroad company and the officials connected with *Page 214 
the highway department of the city recognized this to be the effect of what was done in connection with the repavement of the street is shown by the letter written less than 5 months before the accident by one of the railroad company's engineers to the city engineer of highways calling his attention to holes, one of which occasioned this accident. He said: "I believe the contractor is under guaranty to keep this pavement in repair for 5 years. Will you kindly take steps to have the pavement put in better shape before there is any cause for a suit for damages?" To this the principal assistant engineer of the highway department replied four days later: "The contractor this morning took out a permit for repairing the same, and I presume the work will be done at once." But the repairs were not actually made; and about 5 months thereafter — but within the period of 5 years covered by the contract — this accident happened. For it the city is responsible, and I believe — under the statutes which are referred to in detail in Judge BARTLETT'S opinion and in the dissenting opinion — it alone is responsible.